Exhibit 10.1

PARATEK PHARMACEUTICALS, INC.

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

2006 INCENTIVE AWARD PLAN

Paratek Pharmaceuticals, Inc. (the “Company”) hereby awards to Participant the
number of Restricted Stock Units specified and on the terms set forth below (the
“Award”). The Award is subject to all of the terms and conditions as set forth
in this Restricted Stock Unit Award Grant Notice (the “Grant Notice”), in the
Restricted Stock Unit Award Agreement (the “Award Agreement”) and in the
Company’s 2006 Incentive Award Plan, as amended (the “Plan”), all of which are
attached hereto and incorporated herein in their entirety. Capitalized terms not
explicitly defined herein but defined in the Plan or the Award Agreement shall
have the meanings set forth in the Plan or the Award Agreement, as applicable.
In the event of any conflict between the terms of this Grant Notice, the Award
Agreement or the Plan, the terms of the Plan shall control.

 

Participant:   

 

   Date of Grant:   

 

   Vesting Commencement Date:   

 

   Number of Restricted Stock Units:   

 

   Consideration:    Participant’s services   

 

Vesting Schedule:    [The Award will vest as to 100% of the Restricted Stock
Units on the three year anniversary of the Date of Grant, subject to the
Participant’s employment or service through such dates.] Issuance Schedule:   
One share of Common Stock will be issued for each Restricted Stock Unit which
vests at the time set forth in Section 6 of the Award Agreement.

Additional Terms/Acknowledgements: By their signatures below, the Company and
the Participant agree that the Award is governed by this Grant Notice and by the
provisions of the Plan and the Award Agreement, both of which are attached to
and made a part of this document. The Participant acknowledges receipt of copies
of the Plan, this Grant Notice, the Award Agreement and the stock plan
prospectus for this Plan and represents that the Participant has read and is
familiar with their provisions. As of the Date of Grant set forth above, this
Grant Notice, the Plan and the Award Agreement set forth the entire
understanding between Participant and the Company and any affiliate regarding
the Award and supersedes all prior oral and written agreements, promises and/or
representations on that subject, with the exception of (i) restricted stock
units or other stock awards previously granted and delivered to Participant,
(ii) any compensation recovery policy maintained by the Company or is otherwise
required by applicable law and (iii) any written employment or severance or
change in control (or similar) arrangement between the Participant and the
Company or an affiliate that would provide for vesting acceleration of this
Award upon the terms and conditions set forth therein.

By signing below, the Participant hereby accepts the Award subject to all of the
terms and conditions of this Notice, the Award Agreement and the Plan.
Participant consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

PARATEK PHARMACEUTICALS, INC.:     PARTICIPANT: By:        

 

  Signature       Signature Title:  

 

    Date:  

 

Date:  

 

     

ATTACHMENTS: Restricted Stock Unit Award Agreement



--------------------------------------------------------------------------------

PARATEK PHARMACEUTICALS, INC.

2006 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”)
and this Restricted Stock Unit Award Agreement (the “Award Agreement”) and in
consideration of your services, Paratek Pharmaceuticals, Inc. (the “Company”)
has awarded you a Restricted Stock Unit Award (the “Award”) under its 2006
Incentive Award Plan, as amended (the “Plan”) for the number of Restricted Stock
Units indicated in the Grant Notice (the “Stock Units”). Capitalized terms not
explicitly defined in this Award Agreement or in the Grant Notice but defined in
the Plan will have the same definitions as in the Plan.

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan are as follows:

1. GRANT OF THE AWARD. This Award represents your right to be issued on a future
date one share of the Company’s Common Stock for each Stock Unit indicated in
the Grant Notice that vests. As of the Date of Grant specified in the Grant
Notice, the Company will credit to a bookkeeping account maintained by the
Company for your benefit (the “Account”) the number of Stock Units subject to
the Award. This Award was granted in consideration of your services to the
Company. Except as otherwise provided herein, you will not be required to make
any payment to the Company or an affiliate (other than services to the Company
or an affiliate) with respect to your receipt of the Award, the vesting of the
Stock Units or the delivery of the Company’s Common Stock to be issued in
respect of the Award.

2. VESTING. Subject to the provisions in this Award Agreement and in the Grant
Notice, your Award will vest, if at all, in accordance with the vesting schedule
provided in the Grant Notice, provided that vesting will cease upon the
termination of your employment or service for any reason. Upon such termination
of your employment or service, any Stock Units credited to the Account that were
not yet vested on the date of such termination will be forfeited at no cost to
the Company and you will have no further right, title or interest in such Stock
Units or the shares of Common Stock to be issued in respect of such portion of
the Award.

3. NUMBER OF STOCK UNITS AND SHARES OF COMMON STOCK.

(a) The Stock Units subject to your Award will be adjusted for capitalization
adjustments, such as through any stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the shares of Stock or the share price of the Stock other than an
Equity Restructuring (each, an “Adjustment”). Notwithstanding the foregoing, the
conversion of any convertible securities of the Company will not be treated as
an Adjustment.

(b) Any additional Stock Units and any shares, cash or other property that
become subject to the Award pursuant to this Section 3, if any, will be subject,
in a manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Stock Units and shares covered by your Award.



--------------------------------------------------------------------------------

(c) No fractional shares or rights for fractional shares of Common Stock will be
created pursuant to this Section 3. Except as provided in Section 7 or otherwise
provided by the Company, any fraction of a share will be rounded down to the
nearest whole share.

4. SECURITIES LAW COMPLIANCE. You will not be issued any Common Stock in respect
of your Stock Units or other shares with respect to your Stock Units unless the
shares are registered under the Securities Act, or, if such shares of Common
Stock are not then so registered, the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. Your
Award also must comply with all other applicable laws and regulations governing
the Award, and you will not receive such shares if the Company determines that
such receipt would not be in material compliance with such laws and regulations.

5. TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution or as otherwise permitted by the Board or a
committee thereof. In addition to any other limitation on transfer created by
applicable securities laws, you agree not to assign, hypothecate, donate,
encumber or otherwise dispose of any interest in your Stock Units or the shares
of Common Stock that may be issued under your Award until the shares of Common
Stock are issued to you in accordance with Section 6 of this Award Agreement.
After shares of Common Stock have been issued to you under your Award, you are
free to assign, hypothecate, donate, encumber or otherwise dispose of any
interest in such shares provided that any such actions are in compliance with
the provisions herein, any applicable Company policies (including, but not
limited to, insider trading and window period policies) and applicable
securities laws. Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to receive
any distribution of Common Stock to which you were entitled at the time of your
death pursuant to this Award Agreement. In the absence of such a designation,
your legal representative will be entitled to receive, on behalf of your estate,
such Common Stock or other consideration.

6. DATE OF ISSUANCE.

(a) To the extent that your Award is exempt from the application of Section 409A
of the Code, the issuance of shares of Common Stock in respect of the Stock
Units is intended to comply with Treasury Regulation Section 1.409A-1(b)(4) and
will be construed and administered in such a manner.

(b) Subject to the satisfaction of the Withholding Taxes set forth in Section 10
of this Award Agreement, in the event one or more Stock Units vests, the Company
will issue to you, on the vesting date, one share of Common Stock for each Stock
Unit that vests and such issuance date is referred to as the “Original Issuance
Date.” If the Original Issuance Date falls on a date that is not a business day,
delivery will instead occur on the next following business day.



--------------------------------------------------------------------------------

(c) However, if (i) the Original Issuance Date does not occur (1) during an
“open window period” applicable to you, as determined by the Company in
accordance with the Company’s then-effective policy on trading in Company
securities, or (2) on a date when you are otherwise permitted to sell shares of
Common Stock on an established stock exchange or stock market (including but not
limited to under a previously established written trading plan that meets the
requirements of Rule 10b5-1 under the Exchange Act and was entered into in
compliance with the Company’s policies (a “10b5-1 Plan”)), and (ii) the Company
elects (A) not to satisfy the Withholding Taxes described in Section 10 by
withholding shares of Common Stock from the shares otherwise due, on the
Original Issuance Date, to you under this Award, (B) not to permit you to enter
into a “same day sale” commitment with a broker-dealer pursuant to Section 10 of
this Agreement (including but not limited to a commitment under a 10b5-1 Plan)
and (C) not to permit you to pay the Withholding Taxes in cash or from other
compensation otherwise payable to you by the Company, then the shares that would
otherwise be issued to you on the Original Issuance Date will not be delivered
on such Original Issuance Date and will instead be delivered on the first
business day when you are not prohibited from selling shares of the Company’s
Common Stock in the open public market, but in no event later than December 31
of the calendar year in which the Original Issuance Date occurs (that is, the
last day of your taxable year in which the Original Issuance Date occurs), or,
if and only if permitted in a manner that complies with Treasury Regulation
Section 1.409A-1(b)(4), no later than the date that is the later of (i) the 15th
day of the third calendar month of the year following the end of the calendar
year in which such shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulation
Section 1.409A-1(d) or (ii) the 15th day of the third month following the end of
the Company’s fiscal year in which such shares of Common Stock under this Award
are no longer subject to a “substantial risk of forfeiture” within the meaning
of Treasury Regulation Section 1.409A-1(d). The form of delivery of the shares
of Common Stock in respect of your Award (e.g., a stock certificate or
electronic entry evidencing such shares) will be determined by the Company.

7. DIVIDENDS. You will receive no benefit or adjustment to your Award or Stock
Units with respect to any cash dividend, stock dividend or other distribution
that does not constitute an Adjustment; provided, however, that this sentence
will not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.

8. RESTRICTIVE LEGENDS. The Common Stock issued with respect to your Stock Units
will be endorsed with appropriate legends, if any, as determined by the Company.

9. AWARD NOT A SERVICE CONTRACT.

(a) Except as otherwise provided in a separate, written employment or other
agreement between the Company and/or its affiliates and you, your employment or
service is not for any specified term and may be terminated by you or by the
Company or an affiliate at any time, for any reason, with or without cause and
with or without notice. Nothing in this Award Agreement (including, but not
limited to, the vesting of your Stock Units or the issuance of the shares in
respect of your Stock Units), the Plan or any covenant of good faith and fair
dealing that may be found implicit in this Award Agreement or the Plan
will: (i) confer upon you any right to continue in the employ or service of, or
affiliation with, the Company or an affiliate; (ii)



--------------------------------------------------------------------------------

constitute any promise or commitment by the Company or an affiliate regarding
the fact or nature of future positions, future work assignments, future
compensation or any other term or condition of employment or affiliation;
(iii) confer any right or benefit under this Award Agreement or the Plan unless
such right or benefit has specifically accrued under the terms of this Award
Agreement or Plan; or (iv) deprive the Company of the right to terminate you at
will and without regard to any future vesting opportunity that you may have.

(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the vesting schedule provided in the
Grant Notice is earned only by continuing as an employee, director or consultant
at the will of the Company or an affiliate, as applicable (not through the act
of being hired, being granted this Award or any other award or benefit) and as
further described in the Plan, and that the Company has the right to reorganize,
sell, spin-out or otherwise restructure one or more of its businesses or
affiliates at any time or from time to time, as it deems appropriate (a
“reorganization”). You further acknowledge and agree that such a reorganization
could result in the termination of your employment or service, or the
termination of affiliate status of your employer and the loss of benefits
available to you under this Award Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Award Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Award Agreement, for any period, or at all,
and shall not interfere in any way with your right or the Company’s right to
terminate your employment or service at any time, with or without cause and with
or without notice.

10. WITHHOLDING OBLIGATIONS.

(a) On each vesting date, and on or before the time you receive a distribution
of the shares in respect of your Stock Units, and at any other time as
reasonably requested by the Company in accordance with applicable tax laws, you
hereby authorize any required withholdings from the shares of Common Stock or
from other consideration issuable to you and/or otherwise agree to make adequate
provision, including in cash, for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or any
affiliate that arise in connection with your Award (the “Withholding Taxes”).
Specifically, the Company or an affiliate may, in its sole discretion to the
extent permitted by law, satisfy all or any portion of the Withholding Taxes
relating to your Award by any of the following means or by a combination of such
means: (i) withholding from any compensation otherwise payable to you by the
Company or an affiliate; (ii) causing you to tender a cash payment;
(iii) permitting or requiring you to enter into a “same day sale” commitment
with a broker-dealer that is a member of the Financial Industry Regulatory
Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a portion of
the shares to be delivered in connection with your Stock Units to satisfy the
Withholding Taxes and whereby the FINRA Dealer irrevocably commits to forward
the proceeds necessary to satisfy the Withholding Taxes directly to the Company
and/or its affiliates; or (iv) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to you in connection with
your Stock Units with a Fair Market Value (measured as of the date shares of
Common Stock are issued to you) equal to the amount of such Withholding Taxes;
provided, however, that the number of such shares of Common Stock so



--------------------------------------------------------------------------------

withheld will not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal, state, local and, if applicable, foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income; and provided
further, that to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, such share withholding
procedure shall be subject to the express prior approval of the Board or a duly
authorized committee thereof.

(b) Unless the Withholding Taxes of the Company and/or any affiliate are
satisfied, the Company will have no obligation to deliver to you any Common
Stock or other consideration pursuant to this Award.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

11. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of vested
Stock Units, you will be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares or other property
pursuant to this Award Agreement. You will not have voting or any other rights
as a stockholder of the Company with respect to the shares to be issued pursuant
to this Award Agreement until such shares are issued to you. Upon such issuance,
you will obtain full voting and other rights as a shareholder of the Company.
Nothing contained in this Award Agreement, and no action taken pursuant to its
provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

12. OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

13. NOTICES. Any notices provided for in this Award Agreement or the Plan will
be given in writing (including electronically) and will be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this Award, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.



--------------------------------------------------------------------------------

14. ADDITIONAL ACKNOWLEDGEMENTS. You hereby consent and acknowledge that:

(a) Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this Award Agreement and Grant Notice as a
condition to participating in the Plan and receipt of this Award. This Award and
any other awards under the Plan are voluntary and occasional and do not create
any contractual or other right to receive future awards or other benefits in
lieu of future awards, even if similar awards have been granted repeatedly in
the past. All determinations with respect to any such future awards, including,
but not limited to, the time or times when such awards are made, the size of
such awards and performance and other conditions applied to the awards, will be
at the sole discretion of the Company.

(b) The future value of your Award is unknown and cannot be predicted with
certainty. You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this Award or
diminution in value of this Award and you irrevocably release the Company, its
affiliates and, if applicable, your employer, if different from the Company,
from any such claim that may arise.

(c) The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(d) Upon request, you agree to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(e) You have reviewed your Award in its entirety, have had an opportunity to
obtain the advice of counsel prior to executing and accepting your Award, and
fully understand all provisions of your Award.

(f) This Award Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(g) All obligations of the Company under the Plan and this Award Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

15. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In
addition, your Award will be subject to recoupment in accordance with any
clawback policy that the Company has adopted or any clawback policy that the
Company is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd–Frank Wall Street Reform and Consumer
Protection Act or other applicable law. No recovery of compensation under such a
clawback policy will be an



--------------------------------------------------------------------------------

event giving rise to a right to resign for “good reason” or “constructive
termination” (or similar term) under any plan of or agreement with the Company.
Except as expressly provided in this Award Agreement or the Grant Notice, in the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control.

16. SEVERABILITY. If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Award Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

17. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Award Agreement will not be included as compensation, earnings, salaries,
or other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any affiliate’s employee
benefit plans.

18. AMENDMENT. Any amendment to this Award Agreement must be in writing, signed
by a duly authorized representative of the Company. The Board reserves the right
to amend this Award Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, interpretation, ruling, or
judicial decision.

19. COMPLIANCE WITH SECTION 409A OF THE CODE. To the maximum extent possible,
this Award is intended to be exempt from the application of Section 409A of the
Code, including but not limited to by reason of complying with the “short-term
deferral” rule set forth in Treasury Regulation Section 1.409A-1(b)(4) and any
ambiguities herein shall be interpreted accordingly. However, if this Award
fails to satisfy the requirements of the short-term deferral rule and is
otherwise not exempt from, and therefore deemed to be deferred compensation
subject to, Section 409A of the Code, this Award shall comply with Section 409A
of the Code to the extent necessary to avoid adverse personal tax consequences
and any ambiguities herein shall be interpreted accordingly. To the extent this
Award is subject to Section 409A of the Code and if you are a “Specified
Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of the Code) as
of the date of your separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six months thereafter will not be made on the originally scheduled dates
and will instead be issued in a lump sum on the earlier of: (i) the fifth
business day following your death, or (ii) the date that is six months and one
day after the date of the separation from service, with the balance of the
shares issued thereafter in accordance with the original vesting and issuance
schedule set forth above, but if and only if such delay in the issuance of the
shares is necessary to avoid the imposition of taxation on you in respect of the
shares under Section 409A of the Code. Each installment of shares that vests is
a “separate payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).



--------------------------------------------------------------------------------

20. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

*        *        *

This Restricted Stock Unit Award Agreement will be deemed to be accepted by you
upon your acceptance of the Restricted Stock Unit Award Grant Notice to which it
is attached.